Citation Nr: 0737020	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  He was awarded the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine.  The Board notes that during the appeal process the 
claims folder was transferred to the Detroit, Michigan RO.

In June 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.

Further, the Board notes that the veteran withdrew a 
previously perfected appeal for a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in a statement received in September 
2005.  The Board also notes that the veteran appears to be 
making another claim of entitlement to a TDIU as he has noted 
an inability to work in his substantive appeal, received in 
August 2006, and in testimony at the June 2007 Travel Board 
hearing.  As this new TDIU claim has not been adjudicated by 
the RO, and as such, has not been perfected for appellate 
consideration, the Board refers it back to the RO for 
appropriate action.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from S.L., M.D., and Dr. S.R.  At his June 2007 
Travel Board hearing, the veteran testified that he had 
additional clinical evidence to submit from Dr. S.L. 
regarding treatment for his PTSD.  (See Transcript "T." at 
2-4.)  The Board notes that the record contains a VA Form 21-
4142, Authorization and Consent to Release Information, for 
Dr. S.L., signed by the veteran and dated January 25, 2006.  
In this regard, the Board notes that the record does not 
contain any letters from the RO attempting to obtain such 
medical evidence from Dr. S.L.  The veteran further testified 
that he had been seen by Dr. S.R. for treatment regarding his 
PTSD and that he had an upcoming appointment.  (T. at 14, 
16.)  The November 2005 VA PTSD examination report also 
indicated that the veteran receives treatment for his PTSD by 
Dr. S.R.  The claims folder does not contain the 
aforementioned private treatment records.  The Board finds 
that these private clinical records may further assist the 
Board in developing a more complete picture of the veteran's 
disability and a reasonable effort should be made to obtain 
them.  See 38 U.S.C.A. § 5103A(b).  Further, as this is an 
appeal from an initial evaluation, the Board must evaluate 
the relevant evidence since the effective date of the award 
because it may assign separate ratings for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  



Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him 
to identify the complete name, address, 
and approximate dates of treatment for 
Dr. S.L. and Dr. S.R. on a provided VA 
Form 21-4142, Authorization and Consent 
to Release Information.  Inform the 
veteran to complete an additional VA Form 
21-4142 for any other medical care 
provider(s) who may possess additional 
records referable to treatment regarding 
his service-connected PTSD since 2005.  

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file, the veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
Also, notify the veteran that he may 
obtain the evidence himself and send it 
to VA.  

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to an initial 
rating in excess of 30 percent for PTSD, 
to include consideration of staged 
ratings.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



